FILED
                           NOT FOR PUBLICATION                                 JUL 30 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-10462

              Plaintiff - Appellee,              D.C. No. 1:06-cr-00178-DAE

  v.
                                                 MEMORANDUM *
BARRY N. ODEGAARD,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Hawaii
                     David A. Ezra, District Judge, Presiding

                             Submitted July 19, 2010 **


Before: B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Barry N. Odegaard appeals from his jury-trial conviction and 60-month

sentence for illegal distribution of oxycodone, in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(C). Pursuant to Anders v. California, 386 U.S. 738 (1967),


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Odegaard’s counsel has filed a brief stating there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided the appellant

with the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                           2                                   08-10462